DETAILED ACTION
This communication is response to the amendment filed 09/16/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8,12, 16-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0290556 to Demont (hereafter Demont) in view of US Pub. 2019/0155662 to Kuno (hereafter Kuno).

Regarding claim 1, Demont discloses a message processing method, comprising: 
obtaining, by an electronic control unit, corresponding sending time configuration information when sending a message to a CAN bus, wherein the sending time configuration information is used to determine an available sending time when the electronic control unit sends the message to the CAN bus, and available sending times of any two different electronic control units are different when the two electronic control 
sending, by the electronic control unit, the message to the CAN bus at the available sending time according to the sending time configuration information (see Demont, Abstract: each node store an ID node and determine from its ID node one time slot of a plurality of periodic time slots starting from Time 0 in which to transmit on the CAN bus. Each node can transmit messages on the CAN bus in its determined time slot subsequent to Time 0; ¶ 0054: the nodes transmit one or more messages on the communication medium in the determined time slots. For example, one or more of the battery management nodes 110 can each transmit on the communication medium 120 in its dedicated time slot a message that includes monitor or control parameters for its battery management node; ¶ 0064: method for sharing a CAN bus between a plurality of nodes, wherein an ID node is assigned to each node. The method including dividing a CAN channel into a plurality of periodic time slots, assigning one of those time slots to 
Demont does not explicitly disclose available sending times when of two different electronic control units, which corresponds to the same message.
However, Kuno discloses available sending times when of two different electronic control units, which corresponds to the same message ID, are different when the two electronic units send messages to the CAN bus (see Kuno, ¶ 0062: the output device 300 compares reception timings at the output device 300, for the plurality of processed data pieces Q having the same packet identifiers transmitted from the plurality of data processing devices 200. That is, the output device 300 specifies the data processing device 200 that has transmitted processed data Q that has reached the output device 300 for the first time. For example, it is assumed that the processed data Q transmitted from the first data processing device 200a has reached the output device 300 prior to the processed data Q transmitted from the second data processing device 200b; ¶ 0077: among the plurality of data processing devices 200, a data processing device 200 having the highest data processing speed is selected as the transmission destination of the data request signal. The comparison between data processing speeds of the plurality of data processing devices 200 is performed by comparing times when the plurality of processed data pieces Q having different device identifiers and the same data identifier are received in the output device 300. In operation S74, the transmission interval determining unit 325 determines a transmission interval of the data request signal).


Regarding claim 2, Demont in view of Kuno discloses the method of claim 1, Demont does not explicitly disclose wherein before the electronic control unit obtains the sending time configuration information before sending the message to the CAN bus, the method further comprises: receiving, by the electronic control unit, time calibration information sent by a clock calibration device; calibrating, by the electronic control unit, local time according to the time calibration information.
However, Kuno discloses wherein before the electronic control unit obtains the sending time configuration information before sending the message to the CAN bus, the method further comprises: receiving, by the electronic control unit, time calibration information sent by a clock calibration device; calibrating, by the electronic control unit, local time according to the time calibration information (see Kuno, ¶ 0059: the input device 100 transmits a data packet in which processing data P including the sensor data S is attached with time information and a packet identifier, to each of the plurality of data processing devices 200. The time information indicates a time at which the processing data P is generated, and the output device 300 may recognize a transmission interval of the processing data P based on the time information, and 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kuno and incorporate it into the system of Demont to improve information processing system efficiency (see Kuno, ¶ 0005). 
Also, it is well-known in the art to perform the teaching of wherein before the electronic control unit obtains the sending time configuration information before sending the message to the CAN bus, the method further comprises: receiving, by the electronic control unit, time calibration information sent by a clock calibration device; calibrating, by the electronic control unit, local time according to the time calibration information as evidenced by US Pub. 2014/0328352 to Mabuchi et al. (see Mabuchi, ¶ 0062: the timer 29A can perform correction so that the measured time synchronizes with a timer of a master set in the communication system; ¶ 0095: Since the timer 29A used to detect the communication interval is synchronized among the plurality of ECUs and the like, even a message communicated among the ECUs can be detected based on the timer 29A, by which the communication interval of the message is synchronized. Thus, it is possible to expect an improvement in precision of the comparison result between the detected communication interval and the communication interval defined for the message).

Regarding claim 3, Demont in view of Kuno discloses the method of claim 2, Demont does not explicitly disclose wherein the time calibration information comprises sending time stamp information, the calibrating, by the electronic control unit, local time according to the time calibration information, comprises: calibrating, by the electronic control unit, the local time according to the sending time stamp information.
However, Kuno discloses wherein the time calibration information comprises sending time stamp information, the calibrating, by the electronic control unit, local time according to the time calibration information, comprises: calibrating, by the electronic control unit, the local time according to the sending time stamp information wherein the time calibration information comprises sending time stamp information, The calibrating, by the electronic control unit, local time according to the time calibration information, comprises: calibrating, by the electronic control unit, the local time according to the sending time stamp information (see Kuno, ¶ 0059: the input device 100 transmits a data packet in which processing data P including the sensor data S is attached with time information and a packet identifier, to each of the plurality of data processing devices 200. The time information indicates a time at which the processing data P is generated, and the output device 300 may recognize a transmission interval of the processing data P based on the time information, and determine a transmission interval of a data request signal; ¶ 0073: The data request signal transmitter 326 transmits the data request signal to the data processing device 200 selected by the data processing device selector 324, at the time interval determined by the transmission interval determining unit 325).

Also, it is well-known in the art to perform the teaching of wherein the time calibration information comprises sending time stamp information, the calibrating, by the electronic control unit, local time according to the time calibration information, comprises: calibrating, by the electronic control unit, the local time according to the sending time stamp information wherein the time calibration information comprises sending time stamp information, The calibrating, by the electronic control unit, local time according to the time calibration information, comprises: calibrating, by the electronic control unit, the local time according to the sending time stamp information as evidenced by US Pub. 2014/0328352 to Mabuchi et al. (see Mabuchi, ¶ 0062: the timer 29A can perform correction so that the measured time synchronizes with a timer of a master set in the communication system; ¶ 0096: Since the timer 29A of the second ECU 11 receiving the message is synchronized to the timer 29A of the first ECU 10 transmitting the message, higher precision detection of the communication interval of the communicated message is expected).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kuno and incorporate it into the system of Demont to improve reliability of communication system (see Mabuchi, ¶ 0016). 

Regarding claim 7, Demont in view of Kuno discloses the method of claim 1, Demont does not explicitly disclose wherein before the obtaining, by an electronic control unit, the sending time configuration information when sending a message to a CAN bus, the method further comprises: receiving, by the electronic control unit, the sending time configuration information corresponding to the electronic control unit and sent by a central control device, and storing the sending time configuration information corresponding to the electronic control unit.
However, Kuno discloses wherein before the obtaining, by an electronic control unit, the sending time configuration information when sending a message to a CAN bus, the method further comprises: receiving, by the electronic control unit, the sending time configuration information corresponding to the electronic control unit and sent by a central control device, and storing the sending time configuration information corresponding to the electronic control unit (see Kuno, ¶ 0059: the input device 100 transmits a data packet in which processing data P including the sensor data S is attached with time information and a packet identifier, to each of the plurality of data processing devices 200. The time information indicates a time at which the processing data P is generated, and the output device 300 may recognize a transmission interval of the processing data P based on the time information, and determine a transmission interval of a data request signal; ¶ 0073: The data request signal transmitter 326 transmits the data request signal to the data processing device 200 selected by the data processing device selector 324, at the time interval determined by the transmission interval determining unit 325).

Also, it is well-known in the art to perform the teaching of wherein before the obtaining, by an electronic control unit, the sending time configuration information when sending a message to a CAN bus, the method further comprises: receiving, by the electronic control unit, the sending time configuration information corresponding to the electronic control unit and sent by a central control device, and storing the sending time configuration information corresponding to the electronic control unit as evidenced by US Pub. 2014/0328352 to Mabuchi et al. (see Mabuchi, ¶ 0011; ¶ 0055).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Mabuchi and incorporate it into the system of Demont to improve reliability of communication system (see Mabuchi, ¶ 0016). 

Regarding claim 8, Demont in view of Kuno discloses the method of claim 7, Demont does not explicitly disclose wherein the sending time configuration information corresponding to a plurality of electronic control units corresponding to the same message ID is different.
However, Kuno discloses wherein the sending time configuration information corresponding to a plurality of electronic control units corresponding to the same message ID is different (see Kuno, ¶ 0062: the output device 300 compares reception 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kuno and incorporate it into the system of Demont to improve information processing system efficiency (see Kuno, ¶ 0005). 

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 1. Demont further discloses an electronic control unit, comprising: a memory, a processor, and a computer program stored on the memory and executable on the processor, the method according to claim is implemented when the processor runs the computer program (see Demont, ¶ 0078 and ¶ 0079).

Regarding claim 20, it is rejected for the same reasons as set forth in claim 1. Demont further discloses a computer readable storage medium, storing a computer program, which, when being executed by a processor, implements the method according to claim 1 (see Demont, ¶ 0078 and ¶ 0079).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Demont in view of Kuno and further in view of US Pub. 2014/0328352 to Mabuchi et al. (hereafter Mabuchi).

Regarding claim 9, Demont in view of Kuno discloses the method of claim 7, but does not explicitly disclose wherein the central control device is a clock calibration device.
However, Kuno disclose wherein the central control device is a clock calibration device (see Mabuchi, ¶ 0062- ¶ 0064).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Mabuchi and incorporate it into the system of Demont to improve reliability of communication system (see Mabuchi, ¶ 0016). 

Regarding claim 18, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Allowable Subject Matter
Claims 4-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2018/0152315.
US Patent 9,705,678.
US Patent 9,231,936.
US Pub. 2017/0324675.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464